Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
Concurro con el resultado al que llega la mayoría en el caso de autos. El Departamento de Salud tiene la obliga-*580ción de recobrar los fondos públicos que había pagado in-debidamente a algunos de sus empleados y éstos tienen el deber de restituir los fondos aludidos.
Sin embargo, no estoy de acuerdo con los intrincados pronunciamientos que formula en su opinión la mayoría del Tribunal para justificar el resultado al que llega. El asunto puede resolverse de modo claro y sencillo, sin dar tantas vueltas conceptuales como lo hace la mayoría en su opinión.
El fondo del problema radica en la desacreditada distin-ción entre “error de hecho” y “error de derecho”, que tanto el Tribunal Supremo español como la crítica erudita civi-lista ya han abandonado. Hoy día, en la doctrina moderna, quien recibe el pago de lo indebido debe restituirlo sin que importe si el pago se hizo por “error de hecho” o por “error de derecho”. J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1983, T. II, Vol. 3, págs. 35-37.
La mayoría no aprovecha la ocasión para poner nuestra jurisprudencia al día con la corriente doctrinal más ilustrada. La mayoría expresamente explica que no lo hace porque supuestamente el caso de autos gira sólo en torno a un “error de hecho”, por lo que sería impropio dilucidar aquí lo relativo al “error de derecho”. Sin embargo, de ma-nera incompatible con dicha explicación, la propia mayoría alude varias veces en su opinión al llamado “error de dere-cho”, e incluso intenta definir en qué consiste tal error y distinguirlo del “error de hecho”.
Más aún, para llegar al resultado al que llega, la mayo-ría se ve obligada a recurrir a una técnica de decisión muy cuestionable. Primero resuelve, por puro fíat, sin funda-mento alguno, que un error “de trámite” es un “error de hecho”. Luego concluye que como el error en el caso de autos fue “de trámite”, por ende, fue “de hecho”.
Finalmente, la mayoría no explica de modo alguno por qué la actuación del Departamento de Salud de hacer unos desembolsos improcedentes, que era evidentemente con-*581traria a su deber jurídico de pagar sólo lo debido, no cons-tituye un “error de derecho”. Es al menos argüible que cualquier actuación gubernamental que es contraria al mandato de ley constituye un “error de derecho”.
Todas estas complicaciones semánticas se pueden ob-viar si en lugar de resolver estos asuntos sobre la base de meros conceptos, se acude al verdadero fondo del problema y a los valores e intereses jurídicos que están en juego. En lo pertinente al asunto que aquí nos concierne, en nuestro país la Constitución consagra una política de rigurosa le-galidad en el manejo de los fondos públicos. Emana de lo dispuesto tanto en la See. 9 del Art. VI, como de lo dis-puesto en la See. 22 del Art. III de la Constitución del Es-tado Libre Asociado, L.P.R.A., Tomo 1. Conforme a esta po-lítica, los fondos públicos, que pertenecen sólo al pueblo, pueden desembolsarse únicamente conforme esté dis-puesto por ley. Cualquier desembolso que no se realice con-forme a la ley es ilícito por su propia naturaleza. Debe ser reclamado por la autoridad gubernamental correspon-diente y quien lo recibió indebidamente debe restituirlo.
En el caso de autos, la política constitucional referida nos provee un fundamento adicional para interpretar el Art. 1795 del Código Civil, 31 L.P.R.A. see. 5121, conforme a su claro y sencillo tenor literal. Dicho artículo dispone que cuando por error se paga lo indebido, surge la obliga-ción de restituir. El artículo no dispone nada sobre si el error fue “de hecho” o “de derecho” —y así debemos aplicar-lo— dejando a un lado ya las difíciles y artificiosas distin-ciones sobre los tipos de error que han dado lugar a confu-siones innecesarias, las cuales opacan la consideración debida de otros valores e intereses jurídicos medulares sus-citados por la cuestión aludida(1)

 En los casos que no tratan sobre el pago indebido de fondos públicos, existen otros intereses y valores que también son pertinentes, como los que incorpora la doctrina del enriquecimiento injusto.